DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. non-provisional application claiming priority under 35 U.S.C. 120 and 119(e) to U.S. provisional application no. 63/006,575, filed April 7, 2020 and to U.S. provisional application no. 63/161,027, filed March 15, 2021.
Claim Status
Claims 1-6, 9-15, 17-23 are being examined on the merits in this office action.

EXAMINER’S NOTE
The Examiner called Applicants representative with concern over the sequences. The Examiner noted that even though the instant SEQ ID NOS. 1, 2, and 3 disclosed in the sequence listing dated 04/08/2021 are shown to be protein sequences, the sequences appear to be nucleotide sequences rather than protein sequences. The Examiner noted that the sequence of Galectin-1 is not made up of a repetition of only 4 amino acids. The Examiner noted that when the sequence was searched as a nucleotide sequence, the sequence translated to the sequence of Galectin-1. After the representative consulted with the Applicants, Applicants representative acknowledged that the sequences were indeed wrong and filed an amendment with a new sequence listing dated 10/30/2022 of the claimed sequences.
	
	Claim Rejections - 35 USC § 103 -Withdrawn
The rejection of claims 1-6, 9-15, and 20 under 35 U.S.C. 103 as being unpatentable over US 2015/0196618 A1 (hereinafter “the ‘618 publication”) as evidenced by Moore et al. (J Neuropathol Exp Neurol, Volume 65, Issue 10, October 2006, Pages 995–1003) is withdrawn in view of Applicants amendment to claim 1 and sequence listing.
Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-15 recites the limitation "..or the fragment…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0196618 A1 (hereinafter “the ‘618 publication”) as evidenced by Moore et al. (J Neuropathol Exp Neurol, Volume 65, Issue 10, October 2006, Pages 995–1003).
Regarding 1, ‘618 teaches methods of treating muscular dystrophy such as  limb-girdle muscular dystrophy (LGMD) comprising administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, claims 2-6). Even though ‘618 does not explicitly disclose that the LGMD treated is LGMD type 2B, ‘618 discloses that the method generally treated LGMD which encompasses all types of LGMD and further ‘618 discloses types of LGMD such as autosomal dominant (LGMD type 1) or autosomal recessive (LGMD type 2) [0152] and as evidenced by Moore et al., LGMD 2B is a type of autosomal recessive LGMD (abstract). ‘618 discloses that the method reduces muscle damage and the need for regeneration [0045]. With regards to the recitation of SEQ ID NOS. 1, 2, and 3, ’618 teaches that the sequence of the invention are discloses GenBank Accession No.: NP_002296 ([0134]. The sequence of the disclosed GenBank accession number is 100% identical to the instant SEQ ID NO: 1 (see page 3 of NCBI).
Regarding claim 2-6, ‘618 teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048].
Regarding claim 9, ‘618 teaches that the therapeutic agents can be administered in a single dose, or in several doses, for example daily, during a course of treatment [0122, 0230, 0231].
Regarding claim 10, ‘618 teaches that the treatment was started at 10 days of age either weekly or bi-weekly with 5 mg/kg or 20 mg/kg of recombinant Galectin-1 [0046-0048, 0324].
Regarding claim 11, ‘618 teaches the methods of enhancing muscle regeneration, repair, or maintenance in a subject by administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, [0011, 0026, 0062]).
Regarding claim 12, ‘618 teaches methods of treating muscular dystrophy such as  limb-girdle muscular dystrophy (LGMD) comprising administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, claims 1-6). Even though ‘618 does not explicitly disclose that the LGMD treated is LGMD type 2B, ‘618 discloses that the method generally treated LGMD which encompasses all types of LGMD and further ‘618 discloses types of LGMD such as autosomal dominant (LGMD type 1) or autosomal recessive (LGMD type 2) [0152] and as evidenced by Moore et al., LGMD 2B is a type of autosomal recessive LGMD (abstract). ‘618 further teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048]. With regards to the recitation of SEQ ID NOS. 1, 2, and 3, ’618 teaches that the sequence of the invention are discloses GenBank Accession No.: NP_002296 ([0134]; also see page 3 of NCBI) which is 100% identical to the instant SEQ ID NO: 1
Regarding claims 13-15, ‘618 teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048].
Regarding claims 17 and 21, with regards to the recitation of SEQ ID NOS. 1, 2, and 3, ’618 teaches that the sequence of the invention are discloses GenBank Accession No.: NP_002296 ([0134]; also see page 3 of NCBI) which is 100% identical to the instant SEQ ID NO: 1.
Regarding claim 20, ‘618 teaches the methods of enhancing muscle regeneration, repair, or maintenance in a subject by administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, [0011, 0026, 0062]).


Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0196618 A1 (hereinafter “the ‘618 publication”) as evidenced by Moore et al. (J Neuropathol Exp Neurol, Volume 65, Issue 10, October 2006, Pages 995–1003), in view of Camby et al. (Glycobiology vol. 16 no. 11 pp. 137R–157R, 2006), Couraud et al. (J Biol. Chem. 1989 Jan 15; 264(2):1310-6) and GenBank (https://www.ncbi.nlm.nih.gov/nuccore/NM_002305).
‘618 teaches methods of treating muscular dystrophy such as  limb-girdle muscular dystrophy (LGMD) comprising administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, claims 2-6). Even though ‘618 does not explicitly disclose that the LGMD treated is LGMD type 2B, ‘618 discloses that the method generally treated LGMD which encompasses all types of LGMD and further ‘618 discloses types of LGMD such as autosomal dominant (LGMD type 1) or autosomal recessive (LGMD type 2) [0152] and as evidenced by Moore et al., LGMD 2B is a type of autosomal recessive LGMD (abstract). ‘618 discloses that the method reduces muscle damage and the need for regeneration [0045]. With regards to the recitation of SEQ ID NOS. 1, 2, and 3, ’618 teaches that the sequence of the invention are discloses GenBank Accession No.: NP_002296 ([0134]; also see page 3 of NCBI) which is 100% identical to the instant SEQ ID NO: 1. 
‘618 does not explicitly disclose the SEQ ID NO. of the sequence of the Galectin-1 protein but the actual sequences used in ‘618 are discloses as GenBank Accession Numbers as shown above. Furthermore, Camby discloses that the galectin-1 sequence has the GeneBank accession number: NM_002305 (page 137, right col., 2nd paragraph, line 1-7). The sequence with the Genebank accession number disclosed by Camby translates to a protein sequence that is 100% identical to the instant SEQ ID NO: 1 and further discloses that the sequence is from Homo sapiens galectin 1 (LGALS1) (see Title). Camby teaches that Gal-1 should be considered as a method of choice for the treatment of some kinds of inflammation-related diseases, neurodegenerative pathologies and muscular dystrophies (abstract). Additional teachings on the sequences are disclosed by Couraud. Couraud teaches galectin sequences and discloses that the sequences are in GenBank accession number J04456 (page 1310, left col. Last 5 sentences). The GenBank sequence translates to a sequence that is 100% identical to the instant SEQ ID NO: 1. Couraud further discloses both the nucleotide sequence and protein sequence (see page 1314) which is 100% identical to the instant SEQ ID NO: 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘618 and use the method to treat LGMD type 2B using galectin because ‘618 teaches that the method was successful in treating LGMD in general. It would have been obvious to use the sequence disclosed by ‘618, Camby and Couraud to treat LGMD because Camby teaches that Gal-1 has been used to treat inflammation-related diseases, neurodegenerative pathologies and muscular dystrophies (abstract). One of ordinary skill in the art would have had a reasonable expectation of success in using the method of ‘618 to treat LGMD type 2B because ‘618 teaches that the method that was used to treat LGMD in general was successful in reducing muscle damage and the need for regeneration [0045]. The Examiner notes the method of treating LGMD using Galectin is known in the art as disclosed by ‘618 and Camby. The instant sequence is disclosed by ‘618, Camby, and Couraud and Camby teaches that Gal-1 is known for treating inflammation-related diseases, neurodegenerative pathologies and muscular dystrophies (abstract). The disclosure renders obvious the instant claims 1, 17 and 21.
Regarding claim 2-6, ‘618 teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048].
Regarding claim 9, ‘618 teaches that the therapeutic agents can be administered in a single dose, or in several doses, for example daily, during a course of treatment [0122, 0230, 0231].
Regarding claim 10, ‘618 teaches that the treatment was started at 10 days of age either weekly or bi-weekly with 5 mg/kg or 20 mg/kg of recombinant Galectin-1 [0046-0048, 0324].
Regarding claim 11, ‘618 teaches the methods of enhancing muscle regeneration, repair, or maintenance in a subject by administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, [0011, 0026, 0062]).
Regarding claim 12, ‘618 teaches methods of treating muscular dystrophy such as  limb-girdle muscular dystrophy (LGMD) comprising administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, claims 1-6). Even though ‘618 does not explicitly disclose that the LGMD treated is LGMD type 2B, ‘618 discloses that the method generally treated LGMD which encompasses all types of LGMD and further ‘618 discloses types of LGMD such as autosomal dominant (LGMD type 1) or autosomal recessive (LGMD type 2) [0152]. One of ordinary skill in the art would be motivated to treat other types of LGMD such as LGMD type 2B given that ‘618 discloses successful treatment of LGMD in general and also discloses the instant type of LGMD [0152]. ‘618 further teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048]. With regards to the sequence, as disclosed above, Couraud, Camby, ‘618 and GeneBank render obvious the instant sequences.
Regarding claim 13-15, ‘618 teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048].
Regarding claims 18 and 22, the Examiner notes that the difference between the instant SEQ ID NO: 1 and SEQ ID NO: 2 is that SEQ ID NO: 2 has the addition of 6 histidine tags at the end of the sequence. However, ‘618 teaches that the sequence has 6 histidine tags [0321]. One of ordinary skill would be motivated to use a similar galectin sequence with 6 histidine tags rendering obvious the claims.
Regarding claims 19 and 23, the Examiner notes that the difference between the instant SEQ ID NO: 1 and SEQ ID NO: 3 is that SEQ ID NO: 3 is a dimer of the galectin protein. However, ‘618 teaches that the sequence of galectin-1 can also be fusion of the sequences [0136]. Furthermore, Camby teaches that Gal-1 occurs as a monomer as well as a non-covalent homodimer consisting of subunits of one CRD (Gal-1, ∼29 kDa) (page 137, right col. Line 9-18). Camby further discloses in Fig. 2, the sequence of galectin-1 as well as the structure of the galectin-1 dimer (see Fig. 2 on page 138). Camby teaches that Gal-1 should be considered as a method of choice for the treatment of some kinds of inflammation-related diseases, neurodegenerative pathologies and muscular dystrophies (abstract). One of ordinary skill in the art would be motivated to use similar galectin dimers rendering obvious the instant SEQ ID NO: 3.
Regarding claim 20, ‘618 teaches the methods of enhancing muscle regeneration, repair, or maintenance in a subject by administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, [0011, 0026, 0062]).

Claims 1-6, 9-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0196618 A1 (hereinafter “the ‘618 publication”) as evidenced by Moore et al. (J Neuropathol Exp Neurol, Volume 65, Issue 10, October 2006, Pages 995–1003), in view of Ry et al. (Molecular Therapy vol. 23 no. 8, 1285–1297, 2015).
The teachings of ‘618 are disclosed above and incorporated herein by reference.
Even though ‘618 discloses GenBank sequence that read on the instant SEQ ID NO: 1, ‘618 does not explicitly disclose that galectin-1 can be a dimer (which reads on SEQ ID NO: 3).
Ry teaches that Galectin-1 protein prevents pathology and improves muscle function in the mdx mouse model of duchenne muscular dystrophy (title). Ry further discloses that the recombinant mouse Galectin-1 (rMsGal-1) was produced with a C-terminal 6x Histidine tag for purification purposes (page 1285, right col. Last paragraph) and that Galectin-1 protein is expressed by many different tissues with a concentration dependent monomeric or homodimeric structure which determines glycoside binding affinities and that the native dimeric form preferentially binds immobilized extended glycans (page 1285, right col., line 6-10). Ry further discloses that the binding of dimeric Galectin-1 to activated T helper (Th) cells will promote Regulatory Type 1 (Tr1) cell differentiation (page 1293, left col., line 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘618 and use the dimeric form of galectin-1 as disclosed by Ry because Ry teaches that the native dimeric form preferentially binds immobilized extended glycans (page 1285, right col., line 6-10). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the dimeric form of galectin-1 as taught by Ry because Ry teaches that the binding of dimeric Galectin-1 to activated T helper (Th) cells will promote Regulatory Type 1 (Tr1) cell differentiation (page 1293, left col., line 7-9).
Regarding claims 18 and 22, Ry teaches the recombinant mouse Galectin-1 (rMsGal-1) was produced with a C-terminal 6x Histidine tag for purification purposes (page 1285, right col. Last paragraph). It would be obvious for one of ordinary skill in the art to include the histidine tags to the galectin-1 protein. Since the Galectin-1 protein is disclosed by ‘618, one of ordinary skill in the art who adds the 6 histidine tags to the protein will arrive to the instant SEQ ID NO: 2 rendering obvious the claims.
Regarding claims 19 and 23, Ry teaches the dimeric form of galectin-1 and further discloses the advantages of the dimeric form as shown above. Since the Galectin-1 protein is disclosed by ‘618, one of ordinary skill in the art who forms the dimeric form of the protein, will arrive to the instant SEQ ID NO: 3 rendering obvious the claims.
Conclusion
Claims 1-6, 9-15, 17-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                     



/ARADHANA SASAN/Primary Examiner, Art Unit 1615